Citation Nr: 1723636	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-46 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

These issues were remanded by the Board in January 2014 for further development, which has since been conducted. 


FINDINGS OF FACT

1.  A left eye disability is not shown by the probative evidence of record to be etiologically related to a disease, injury, or event in service.

2.  By an August 2004 rating decision, the Veteran's claim for service connection for hepatitis C was denied, in part, due to the Veteran's failure to submit a Hepatitis Risk Factor Questionnaire. 

3.  Evidence received since the August 2004 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for hepatitis C.

4.  Hepatitis C is not shown by the probative evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The August 2004 rating decision denying the Veteran's claim of service connection for hepatitis C is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2016).

3.  New and material evidence sufficient to reopen the Veteran's claim of service connection for hepatitis C has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016).

4.  Hepatitis C was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision were initially provided to the Veteran in the November 2009 Statement of the Case and the December 2014 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  In this case, the Board acknowledges that the Veteran's representative asserted in a July 2016 statement that the July 2013 Medical Advisory Opinion addressing the Veteran's left eye disability claim was inadequate.  The representative asserted that the examiner focused on the Veteran's symptoms as of the 2007 VA examination, and either omits or ignores the Veteran's documented history of blurriness in his left eye.  The representative also asserted that the July 2013 Medical Advisory Opinion was not thorough because the examiner failed to consider the Veteran's lay statements, which were evidence of continuity of symptomatology since service.  

Upon review, the Board finds that the ophthalmologist who provided this opinion discussed all pertinent evidence of record dating back to his time in service in detail.  He clearly noted the Veteran's reports of blurred vision and his assertions that his current eye complaints relate to an in-service incident, but the physician ultimately found that the evidence does not support that anything that happened to the Veteran during service that left him with any type of visual problems.  As the physician provided a detailed rationale for his opinion and discussed all pertinent evidence thoroughly, the Board finds this opinion to be adequate and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's hepatitis C claim, the Board acknowledges that the representative also argued in the July 2016 statement that the June 2013 medical opinion was inadequate because the physician failed to consider the Veteran's service in Vietnam as a risk factor in his acquisition of hepatitis C.  The Board finds that the physician who provided this opinion discussed the pertinent evidence of record in detail.  He clearly discussed the Veteran military service and pertinent evidence from service.  However, ultimately, the physician found that the Veteran's post-service risk factors were greater than his in-service risk factors.  As the physician provided a detailed rationale for his opinion and thoroughly discussed all pertinent evidence, the Board finds this opinion to be adequate and sufficient upon which to base a decision with regard to this claim.  Barr, supra. 

1.  Entitlement to service connection for a left eye disability.

After a review of the entire record, the Board has determined that service connection is not warranted for a left eye disability for the following reasons.  The Veteran's left eye disability has not been shown to be etiologically related to his active military service.

Service treatment records reveal that the Veteran was treated in July 1967 after he was hit in his left eye with a large clod of dirt.  He reported blurred vision and was diagnosed with posttraumatic iritis.  There was no evidence of a chronic disability.  The Veteran's October 1968 separation examination report showed a normal clinical evaluation of the eye.

A January 1969 examination report included findings of normal eyes.  An October 1991 VA medical certificate included a description of a history of mortar injury of his eye drying service in Vietnam and a history of blurred vision.  His eyes were found to be normal.  At a November 2007 VA examination, the examiner diagnosed the Veteran with dry eyes, peripheral cortical cataract changes in both eyes, and glaucoma suspect based on cupping.  The examiner noted that the Veteran had 
In a July 2013 Medical Advisory Opinion, an ophthalmologist stated that he did not feel that anything that was done to the  Veteran's left eye or any injury or any event during his active service caused any type of injury to his left eye or any type of permanent visual problems.  As there is no medical evidence to the contrary, the July 2013 medical opinion is highly probative and dispositive in this matter.
 
The Veteran has asserted that he has a chronic left eye disability as a result of an in-service injury, to specifically include being struck in the left eye with a clod of dirt when a mortar exploded near him during service.  The Veteran's statements have been considered in this decision.  However, there is no indication in the claims file that the Veteran has the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hepatitis C.

Pursuant to 38 U.S.C.A. § 5108, "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with pervious evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be  [*7] neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2011); see also Shade v. Shinseki, 24 Vet.App. 110, 117 (2010) (explaining that § 3.156(a) "must be read as creating a low threshold" and that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").

The Veteran filed a claim to reopen his previously-denied claim of service connection for hepatitis C in December 2006.  In the March 6, 2008, rating decision, the RO, addressed the Veteran's claim on the merits and denied the claim.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380   (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001)..

After a review of the entire record, the Board has determined that the Veteran's claim for entitlement to service connection for hepatitis C has been reopened but must be denied for the following reasons.

Evidence received since the August 2004 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for hepatitis C.  By an August 2004 rating decision, the Veteran's claim for service connection for hepatitis C was denied because the etiology of his condition was unknown and his failure to submit a Hepatitis Risk Factor Questionnaire.

In June 2010, the Veteran submitted a Risk Factors for Hepatitis Questionnaire.  As this evidence is new and relates to an unestablished fact necessary to establish the claim, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.

The Veteran's hepatitis C has not been shown to be etiologically related to his active military service.  Service treatment records reveal no complaints, treatment, or diagnosis of hepatitis C.  With regard to hepatitis C risk factors, service treatment records document shrapnel injuries and a sexually transmitted disease.  A November 2007 VA examination report reveals that the Veteran has a diagnosis of hepatitis C.  It was noted that the patient was diagnosed with such in 1999.  His risk factor for the development of hepatitis C is IV drug abuse that he engaged in between 1971 to 2001.

In a May 2010 Risk Factors for Hepatitis Questionnaire, the Veteran acknowledged post-service risk factors, such as use of intravenous drugs and intranasal cocaine.  He reported that he had sexual intercourse without condoms but did not specify if this was during or post-service.   In a June 2013 medical opinion, a physician, who thoroughly discussed the Veteran's medical history and his risk factors for hepatitis C, specifically determined that it is far less likely that the Veteran contracted hepatitis C during his active service between November 1965 and November 1968 than afterward.  As there is no medical evidence to the contrary, the July 2013 medical opinion is highly probative and dispositive in this matter.

The Veteran has asserted that he has hepatitis C as result of his service in the Republic of Vietnam.  The Veteran's statements, as well as his Risk Factors for Hepatitis Questionnaire, have been considered in this decision.  However, there is no indication in the claims file that the Veteran has the appropriate medical training and expertise to offer an opinion on a medical matter of this type, especially where a determination of hepatitis C requires special medical testing, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board also notes that the Veteran has suffered no prejudice in addressing the claim on the merits, where his claim was developed on the merits, and he has received appropriate notice and assistance with his claim in compliance with the VCAA.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Entitlement to service connection for a left eye disability is denied.

As new and material evidence has been received regarding the claim of entitlement to service connection for hepatitis C, the Veteran's claim is reopened.

Entitlement to service connection for hepatitis C is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


